Citation Nr: 9932362	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability of the 
right knee.

2.  Entitlement to service connection for a disability of the 
left wrist and lumbar spine as proximately due to or the 
result of the veteran's service-connected disability of the 
left knee. 

3.  Entitlement to a rating in excess of 10 percent for a 
disability of the left knee prior to October 14, 1992. 

4.  Entitlement to a rating in excess of 20 percent for a 
disability of the left knee after April 1, 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to May 
1981.  

In a rating in September 1981, the regional office denied 
service connection for a disability of the right knee and for 
a disability of the left knee.  The veteran perfected a 
timely appeal.  

In a decision in November 1982, the Board of Veterans' 
Appeals granted service connection for a disability of the 
left knee.  The Board denied entitlement to service 
connection for a disability of the right knee.  

In a rating in December 1982, the regional office assigned a 
zero percent evaluation for a disability of the left knee.  
The evaluation for this disability was then increased to 
10 percent, effective from April 14, 1986.

The veteran reopened his claim for an increased rating for 
the disability of the left knee in January 1992.  

In a rating in June 1993, the regional office granted a 
temporary 100 percent evaluation for a period of 
convalescence following surgery for the disability of the 
left knee, for the period from October 14, 1992, through 
March 30, 1993.  The regional office then assigned a 
10 percent evaluation for this disability from April 1, 1993.  
The veteran appealed this rating action.  

In a rating action in March 1995, the regional office granted 
a 20 percent evaluation for a disability of the left knee, 
effective from April 1, 1993.  The veteran continued his 
appeal.

Pursuant to his appeal, the veteran testified at a hearing 
before the Board in May 1998.  At this hearing, the veteran 
claimed entitlement to service connection for a disability of 
the right knee, left wrist, and lumbar spine as being 
secondary to his service connected disability of the left 
knee.  

In August 1998, the Board remanded the appeal for an 
increased rating for additional development; noting the 
pending claims for service connection as a matter for the RO 
to consider.  

Subsequently, in a rating in January 1999, the regional 
office continued the denial of the veteran's claim for a 
rating in excess of 20 percent for a disability of the left 
knee.  The regional office denied service connection for a 
disability of the right knee on a direct and secondary basis.  
They also denied service connection for a disability of the 
left wrist and lumbar spine as not being due to or the result 
of the veteran's service-connected disability of the left 
knee.  

The veteran then perfected his appeal relating to the issue 
of service connection for these three disabilities.  In view 
of the Board's decision in November 1982, the Board has 
interpreted the present appeal as presenting the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability of the 
right knee.

After the August 1998 remand, the veteran raised the issue of 
whether new and material evidence had been received to reopen 
a claim for service connection for residuals of tropical 
anhidrotic asthenia.  He also claimed service connection for 
arthritis of multiple joints.  In a rating action in May 
1999, the regional office denied service connection for 
arthritis of multiple joints, and determined that new and 
material evidence to reopen a claim for service connection 
for residuals of tropical anhidrotic asthenia had not been 
submitted.  These issues have not been perfected for appeal, 
and are not presently before the Board.  

The veteran then testified at another hearing before the 
Board in August 1999, presenting testimony about the issues 
on appeal, and about his skin condition.  As previously 
noted, the issue of service connection for a skin condition 
is not an appellate issue at this time.  At the termination 
of this hearing, the veteran and his representative requested 
an extension in order to attempt to submit additional 
information, and requested waiver of consideration of such 
evidence by the regional office.  The Board granted the 
extension, and further evidence was received subsequently.  

In view of the veteran's timely appeal of the denial of his 
claim for a rating in excess of 10 percent from the date of 
reopened claim in January 1992, the Board has construed this 
appeal as presenting two issues with regard to the question 
of an increased rating for a disability of the left knee:  
Entitlement to a rating in excess of 10 percent for a 
disability of the left knee prior to October 14, 1992 (based 
on the reopened claim in January 1992), and entitlement to a 
rating in excess of 20 percent for a disability of the left 
knee effective from April 1, 1993.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the issues on 
appeal.  

2.  In November 1982, the Board denied service connection for 
a disability of the right knee.

3.  The veteran submitted additional evidence since the 
November 1982 Board decision which is cumulative in nature 
and which, by itself, or in connection with other evidence, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for disability of the right knee.  

4.  Disabilities of the left wrist and lumbar spine did not 
have their inception in service, and the current medical 
evidence fails to establish that such disabilities are 
etiologically related to, or the result of, the veteran's 
service-connected disability of the left knee. 

5.  The veteran had increasing pain, marked limitation of 
quadriceps strength, and difficulty with active use of the 
left knee prior to left knee surgery in October 1992, but 
without evidence of significant loss of motion or ligamentous 
instability.  

7.  The arthroscopic surgery in October 1992 resulted in the 
postoperative diagnoses of synovitis of the left knee and 
chondral fracture of the medial femoral condyle, with the 
surgeon removing some unstable peripheral cartilaginous 
fragments.

8.  A MRI in 1992 and the surgery in October 1992 showed no 
arthritic changes in the left knee.  

9.  Examinations in March 1995 and December 1998 showed that 
the veteran complained of pain and occasional weakness on 
using the stairs and squatting, but range of motion of the 
left knee was from 0 degrees to 135 degrees, without evidence 
of effusion, crepitus, or ligamentous instability.  

10.  X-rays of the left knee in 1995 and by a private 
physician in 1998 showed no evidence of arthritic changes in 
the left knee.  


CONCLUSIONS OF LAW

1.  The evidence received since the Board decision of 
November 1982 denying entitlement to service connection for a 
disability of the right knee is not new and material; 
therefore, it is insufficient to reopen the veteran's claim.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1105 (1999).  

2.  The veteran has not submitted well-grounded claims for 
entitlement to service connection for a disability of the 
left wrist or the lumbar spine.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999). 

3.  The criteria for a rating of 20 percent, but not higher, 
for a disability of the left knee have been met for the 
period prior to October 14, 1992.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.40-4.42, 
4.45, 4.59, Part 4, Diagnostic Codes 5257, 5260, 5261 (1999).  

4.  The schedular criteria for a rating in excess of 
20 percent for a disability of the left knee after April 1, 
1993, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40-4.42, 4.45, 4.59, 
Part 4, Diagnostic Codes 5257, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that his right knee 
disability had its inception in service, or is proximately 
due to or the result of the service-connected left knee 
disability.  He also contends that his left knee is unstable, 
and that this instability caused him to fall, injuring his 
left wrist and lumbar spine.  The veteran further maintains 
that his left knee disability has increased in severity, and 
he contends that he should receive a separate compensable 
evaluation for arthritis in the left knee.  

I.  Background

The service medical records show that the veteran complained 
of pain in the left knee on different occasions during 
service.  There were no complaints, findings, or diagnoses 
indicative of a disability of the right knee, lumbar spine, 
or left wrist.  On examination for discharge from service in 
May 1981, the spine and upper and lower extremities were 
reported essentially normal.  

An initial claim for service connection for a disability of 
the right and left knee was received from the veteran in June 
1981.  

On a VA examination in June 1981, the veteran complained of 
pain and "grinding" in both knees, particularly in cold 
weather.  There were no complaints of locking, effusion, or 
ligamentous instability.  The veteran stated that the pain in 
the knee worsened with specific activities, including 
climbing stairs and deep squats.  On physical examination, 
there was no effusion in either knee.  Range of motion was 
from 0 degrees to 130 degrees in both knees.  There was no 
instability or tenderness noted.  X-rays of the knees were 
essentially normal.  The diagnosis was mild bilateral 
chondromalacia.  

In a rating in September 1981, the regional office denied 
service connection for chondromalacia of the right and left 
knee.  The veteran appealed.  

At a hearing at the regional office in June 1982, the veteran 
reported that he began having problems with both knees when 
he was stationed in North Carolina.  He stated that his knees 
would lock up on him.  He stated that he did not have any 
problems with his knees prior to service, that he played 
football in high school, and that he did not have any 
injuries while playing football.  

In a decision in November 1982, the Board granted service 
connection for a disability of the left knee.  The Board 
denied entitlement to service connection for disability of 
the right knee.  

In a rating in December 1982, the regional office granted a 
zero percent disability rating for chondromalacia of the left 
knee.  

VA outpatient treatment reports and statements from private 
physicians indicate that the veteran complained of pain in 
the left knee on different occasions in the 1980's.  A 
private physician indicated in June 1986 that an arthrogram 
showed a tear of the anterior cruciate and a suspicion of a 
medial meniscus tear.  

The veteran was then hospitalized at a VA medical facility in 
August 1986 for arthroscopic surgery which revealed a Grade 
II chondromalacia of the medial femoral condyle.  There was 
no evidence of chondromalacia of the patella or ligamentous 
disruption.  

In a decision in February 1988, the Board granted a 
10 percent evaluation for postoperative residuals of 
chondromalacia of the left knee.  In a subsequent rating 
action pursuant to this Board decision, the regional office, 
in March 1988, assigned a 10 percent evaluation for 
disability of the left knee, effective from April 14, 1986.  

In a decision in September 1989, the Board denied entitlement 
to an earlier effective date than April 14, 1986, for the 
assignment of the 10 percent rating for disability of the 
left knee.

In January 1992, a claim for an increased rating for 
disability of the left knee was received from the veteran.  

In August 1992, a statement was received from a private 
physician, John M. Graham, Jr., M.D., indicating that the 
veteran had presented for evaluation of the left knee after 
reporting that he stepped out of his truck in July 1992 and 
twisted this knee.  The veteran stated that he felt the 
sudden onset of pain in the left knee, without associated pop 
or swelling.  The veteran was seen by another physician who 
placed him in a knee immobilizer.  X-rays of the left knee in 
August 1992 were negative.  Range of motion was from 0 to 135 
degrees, without tenderness.  There were a negative Lachman, 
and a negative anterior and posterior drawer sign.  The 
diagnoses were acute patellar subluxation of the left knee 
and plica syndrome.  

Dr. Graham reported that the veteran continued to have pain 
in the left knee.  In October 1992, arthroscopic surgery was 
performed resulting in the diagnoses of synovitis of the left 
knee and chondral fracture of the medial femoral condyle.  
During surgery, unstable peripheral cartilaginous fragments 
were removed.  The arthroscopic examination showed no other 
disability in the left knee.  

An MRI of the left knee in September 1992, showed evidence of 
a chondral fracture of the patella and some foreign bodies.  
The MRI was otherwise normal, and negative for arthritic 
changes.  

After the surgery, the veteran continued to complain of pain 
with weight bearing.  X-rays of the left knee were repeated 
in January 1993 and demonstrated no significant degenerative 
disease or new bone injury.  The veteran was fitted with a 
brace.  In March 1993, range of motion was full and strength 
was improved.  A bone scan in late March 1993 was essentially 
normal.  It was felt that he had attained maximum benefits 
from treatment, with improved motion and quadriceps strength.  
The veteran expressed the opinion that he was unable to 
return to work as a truckdriver, however, and that he would 
explore vocational rehabilitation alternatives.  In August 
1993, the veteran reported continued discomfort in the left 
knee after attempting to work.  Recent functional assessment 
showed good strength in the knee, but functional capacity 
test was essentially noncontributory.  The physician 
indicated that the veteran would benefit from a job other 
than truck driving, although subjective pain was the only 
complaint.  

On a VA examination in March 1995, the veteran reported that 
he injured his left knee in a field exercise while in 
service.  He reported that he was unemployed and attending 
vocational rehabilitation because of post-traumatic stress 
disorder.  He complained about pain in the left knee and 
back.  He stated that he especially had pain and weakness 
climbing stairs and squatting.  

On physical examination, gait was normal, and there was no 
effusion.  There was no medial or lateral instability.  There 
was no pain with patellar compression or mobilization.  Range 
of motion of the left knee was from 0 degrees to 135 degrees.  
There was some posteromedial joint line tenderness with 
extremes of flexion.  There was also pain to deep palpation 
in the posteromedial joint line.  There was considerable 
quadriceps atrophy, but no evidence of ligamentous 
instability.  There was no crepitus.  X-rays of the left knee 
were negative.  

In a rating in March 1995, the regional office granted a 
20 percent evaluation for the left knee disability, effective 
from April 1, 1993.  

At a hearing before the Board in May 1998, the veteran 
reported that he received some vocational rehabilitation 
training in the form of general school courses, but that he 
discontinued the vocational rehabilitation training to return 
to work because of financial problems.  He reported that he 
began working as a carpenter, but that he continued to have 
pain in the left knee.  The veteran stated that his left knee 
was not able to support him, that it gave out, and that he 
fell, injuring his left wrist in March 1998.  He stated that 
Dr. Graham had given him a knee brace previously, and that he 
wore the knee brace, except when he was looking for work.  He 
also stated that Dr. Graham informed him that he could 
eventually have arthritis in the left knee.  He claimed that 
he began having back pain after he had the knee surgery in 
1992.  

A statement was received from Dr. Graham dated in July 1988 
relating to an evaluation of the veteran for complaints of 
increased discomfort in the left knee and leg.  The veteran 
reported that he was working at a construction job as a 
carpenter.  Physical examination revealed tenderness in the 
lumbosacral spine with a good range of motion.  There was 
pain on forward flexion of the lumbar spine with radiation 
down the left leg.  There was no swelling about the left 
knee, and there was good range of motion and good stability 
of the left knee.  X-rays of the lumbar spine and left knee 
were reported normal.  The diagnoses included lumbar strain 
with probable radiculopathy, and synovitis of the left knee.  

The clinical records from a family health center for the 
1980's and 1990's were received.  In 1989 and 1991, the 
veteran received treatment for disabilities unrelated to the 
present claims.  In 1998, the veteran complained of 
chondromalacia in both knees and low back pain.  Examination 
in June 1998 showed some tenderness in the left knee along 
the medial joint line, with no swelling and full range of 
motion of the left knee.  The right knee was described as 
benign.  The veteran complained of low back pain on different 
occasions.  

A private physician provided clinical records showing 
complaints of low back pain in late 1998.  In November 1998, 
he had a diagnosis of herniated nucleus pulposus L5 - S1, and 
a hemilaminectomy was performed.  

On a VA examination in December 1998, the veteran complained 
of constant pain in the left knee.  Range of motion of the 
left knee was from 0 degrees to 140 degrees.  Muscle strength 
of the lower extremities was 5/5 in all joints.  The patellar 
apprehension test was very strongly positive on extremely 
minimal palpation of the left knee.  The grinding test was 
very strongly positive on very minimal pressure.  There was 
severe pain on very minimal palpation with much facial 
grimacing and groaning.  Gait was completely nonantalgic 
without the use of any assistance device.  There was no limp.  

The examiner indicated that he had reviewed the veteran's 
claims file, and noted that there was some inconsistency 
between the veteran subjective and objective findings on 
examination of the left knee.  It was noted that extreme pain 
with very minimal palpation, with much facial grimacing and 
groaning was claimed, but he had a normal gait and no limp.  
The examiner did not notice any objective evidence of pain or 
any functional loss due to pain.  He expressed the opinion 
that the pain was probably not as least as likely as not to 
limit functional ability.  The left knee did not exhibit 
weakened movements and muscle strength was 5/5.  There was no 
excess fatigability or incoordination.  

At a hearing before the Board in August 1999, the veteran 
indicated that the examiner on the December 1998 examination 
gave him a good examination.  The representative noted that 
an MRI and X-ray of the left knee were not performed.  The 
veteran stated that, during flareups of disability involving 
the left knee, he has severe limitation of motion in the left 
knee.  He was not presently employed because he was 
recovering from a herniated disc.

In October 1999, the veteran submitted medical records 
relating to his VA hospitalization for disability of the left 
knee in August 1986 (previously of record), his 
hospitalization for evaluation of headaches in August 1986, 
the October 1992 surgical report (previously of record), an 
October 1992 pathology report, and hospital reports and  
reports from Dr. Graham relating to disability and surgery 
for a herniated disc in 1998 and 1999.  These last reports 
about the disability of the lumbar spine did not contain any 
information relating such disability of the lumbar spine to 
the veteran's service connected left knee disability. 

II.  Analysis

In order to reopen a claim for service connection, it is 
incumbent upon the applicant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration and which is neither 
cumulative nor redundant.  Such evidence, by itself or with 
evidence previously considered, should be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or was aggravated therein.  
38 C.F.R. § 3.303.  Service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The United States Court of Appeals for Veterans 
Claims ( the Court) has determined that service connection is 
in order when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (medical evidence), of incurrence or aggravation 
of a disease or injury in service (medical or lay evidence), 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In this case, the Board of Veterans' Appeals denied 
entitlement to service connection for disability of the right 
knee in November 1982.  The veteran has not contended that 
this decision was clearly and unmistakably erroneous.  Such 
decision was based on the evidence then of record, which 
showed that service medical records were completely negative 
for any complaints, findings, or diagnoses indicative of 
disability of the right knee.  A VA examination shortly after 
discharge from service included a diagnosis of chondromalacia 
of both knees, but it was not indicated that there was any 
relationship between the disability of the right knee and the 
veteran's disability in the left knee or the veteran's 
service.  

The evidence introduced by the veteran since the November 
1982 Board decision includes statements by him indicating 
that he incurred the disability of the right knee in service.  
These statements are similar to those considered by the Board 
in 1982, and are cumulative in nature.  He has also claimed 
that there was some relationship between his chondromalacia 
of the right knee and his service connected disability of the 
left knee.  However, that claim has not been supported by any 
medical opinion.  Where the determinative issue involves 
medical causation, competent medical evidence to that effect 
is required.  The veteran does not have the requisite 
knowledge to offer the required medical evidence. Grottveit 
v. Brown, 5 Vet.App. 91, 1993, Espiritu v. Derwinski, 2 
Vet.App. 492,494, (1992).  While these statement are new, 
they are not considered material.  These statements, alone, 
or with evidence previously considered, are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim. 

Medical records have also been introduced showing that the 
veteran continues to have some problems with pain in the 
right knee, diagnosed as chondromalacia of the right knee.  
However, the medical records are considered cumulative and 
repetitive in nature, merely presenting evidence concerning 
the nature of the present disability.  They are similar to 
the statements considered by the Board in its decision in 
November 1982.  The veteran's statements and the additional 
medical evidence relating to disability of the right knee are 
not essentially different than the evidence considered by the 
Board in November 1982 and, by themselves, or with evidence 
previously considered, are not so significant that such 
evidence must be considered in order to fairly decide the 
merits of the claim.  

The Board decision in November 1982 did not consider the 
questions presented by Allen v. Brown, supra.  However, if we 
were to assume that such claim, and any statements by the 
veteran supporting such claim, represented new and material 
evidence, then, the Board must determine whether the claim 
for service connection for disability of the right knee under 
such theory is well grounded.  See Winters v. West, 12 Vet. 
App. 203 (1999).  

As previously noted, the mere allegation of service 
connection, unsupported by medical opinion or medical 
evidence, is insufficient to support such allegation.  Where 
the determinative issue involves medical causation, competent 
medical evidence or opinion to that effect is required.  
Grottveit v. Brown, supra.  In this case, there is no medical 
opinion or medical evidence showing that the disability of 
the left knee is aggravating the disability of the right 
knee.  Consequently, the claim for service connection for 
disability of the right knee by means of the rules in 
Allen v. Brown, supra would not be considered well grounded.  

The veteran has claimed that he fell and injured his left 
wrist.  He has also indicated that he believes that any 
disability of the lumbar spine, including a herniated disc, 
is secondary to the disability of the left knee.  However, 
after reviewing the various medical reports, the Board 
concludes that there is no medical evidence or medical 
opinion to establish any etiological relationship between the 
disability of the left wrist or lumbar spine and a disability 
of the left knee.  See Caluza v. Brown, supra, and 
Grottveit v. Brown, supra.  Without a nexus opinion showing a 
causal connection between the nonservice-connected and 
service-connected disabilities, the claims for service 
connection for disability of the left wrist and lumbar spine 
are not well grounded.  There is no further duty to assist 
when a claim is not well grounded.  

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107 because it is a new claim and 
not a reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is satisfied that all necessary 
evidence to reach a conclusion with regard to the question of 
an increased rating for the veteran's left knee disability 
has been obtained by the regional office.  In this regard, 
the veteran's medical history and current clinical 
manifestations have been reviewed in the context of all 
applicable regulations.  The nature of any original injury 
and the functional impairment attributable to pain or 
weakness, as well as the proper evaluation to be applied, has 
been taken into account. 

Disability evaluations are assigned in accordance with the 
VA's Schedule of Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Under Diagnostic Codes 5260 and 5261, a 30 percent evaluation 
will be assigned for limitation of movement of the leg, where 
flexion is limited to 15 degrees, or extension is limited to 
20 degrees.  A 20 percent evaluation will be assigned where 
flexion is limited to 30 degrees or extension is limited to 
15 degrees.  A 10 percent evaluation will be assigned where 
flexion is limited to 45 degrees, or extension is limited to 
10 degrees.  

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability, a 30 percent 
evaluation will be assigned where the disability is severe.  
A 20 percent evaluation will be assigned where the disability 
is moderate, and a 10 percent evaluation will be assigned 
where the disability is slight.  

In this case, the veteran complained of increasing knee 
disability in mid 1992, experiencing pain and limitation of 
function of the left knee on exercise, climbing stairs, and 
squatting.  Recent injury was mentioned.  Physical 
examination in mid 1992 showed good range of motion, from 0 
degrees to 135 degrees, with no ligamentous instability.  
However, the veteran continued to complain of pain and 
disruption in his physical abilities, and surgery was then 
performed in October 1992.  The arthroscopic surgery in 
October 1992 showed synovitis of the left knee, a chondral 
fracture of the medial femoral condyle, and some loose 
fragments.  The veteran thereafter received therapy, and 
showed some improvement, although his pain continued.  

After a review of the findings by the veteran's private 
physicians in 1992 and the surgical findings, the Board finds 
that the veteran is entitled to a rating of 20 percent for 
the disability of the left knee for the period prior to the 
surgery in October 1992.  The medical records from the 
veteran's private physicians for 1992 show that the veteran 
exhibited pain and increased physical dysfunction in the left 
knee in the summer of 1992, warranting a 20 percent 
evaluation for this disability for the period from the date 
of reopened claim until October 14, 1992, date of surgery.  
However, the veteran's symptoms and physical disability for 
this period do not warrant a rating in excess of 20 percent.  
In this regard, it is noted that the veteran had fairly good 
range of motion in the left knee prior to surgery in October 
1992, and no showing of ligamentous instability.  The 
20 percent evaluation fairly compensates the veteran for the 
amount of pain and functional loss that he was experiencing 
prior to the surgery in October 1992.  

Subsequent to April 1 1993, and the termination of the 
veteran's temporary 100 percent evaluation for disability of 
the left knee, the examinations by the veteran's private 
physicians and by the VA fail to demonstrate that he meets 
the criteria for a rating in excess of 20 percent.  In 
essence, he does not meet the schedular criteria for a higher 
rating based on limitation of flexion or limitation of 
extension of the left knee.  He does not have flexion limited 
to 15 degrees, or extension limited to 20 degrees.  In 
addition, such examinations fail to show severe physical 
disability, including evidence of swelling, significant 
crepitus, or ligamentous instability, which would warrant a 
rating in excess of 20 percent.  

While the veteran reported that he continued to have some 
pain in the left knee and had begun vocational 
rehabilitation, there is some indication that vocational 
rehabilitation was begun for psychiatric reasons in addition 
to physical problems.  It is further noted that he 
discontinued the training and returned to work as a 
carpenter.  Thus, there is some evidence that the knee pain 
did not unduly restrict his ability to use the knee for 
strenuous exercise or at work.  The 20 percent evaluation 
fairly compensates the veteran for the amount of pain and 
functional loss that he was experiencing after April 1, 1993.  
While the actual vocational rehabilitation records have not 
been obtained, the pertinent information from such records 
has been added to the available record.  In view of the 
evidence just cited and the other evidence, the Board finds 
that this is not a significant defect which would warrant 
further remand. 

The veteran's representative has raised the question of 
whether the veteran should receive a separate rating for 
arthritis of the left knee.  However, an MRI, X-ray of the 
left knee, and surgery of the left knee in 1992, and X-rays 
of the left knee in 1995 and 1998 failed to demonstrate 
arthritic changes in the left knee.  While the VA examination 
in 1999 did not contain an X-ray of the left knee, it is 
unnecessary in view of the negative history on such clinical 
studies over a six-year period, especially following surgery.  
In any event, a separate evaluation for arthritis of the left 
knee is not warranted because of the absence of medical 
evidence showing the presence of disabling arthritis in the 
left knee.  








ORDER

New and material evidence to reopen the claim for service 
connection for disability of the right knee has not been 
submitted.  The claims for service connection for disability 
of the left wrist and disability of the lumbar spine are not 
well grounded.  To this extent, the benefits sought on appeal 
are denied.  

Entitlement to a rating of 20 percent, but not higher, for 
disability of the left knee prior to October 14, 1992, is 
established.  Entitlement to a rating in excess of 20 percent 
for disability of the left knee after April 1, 1993, is not 
established.  To the extent indicated, the benefit sought on 
appeal is granted, subject to the controlling regulations for 
the award of monetary benefits.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

